sithuDETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/877,080 filed on 
05/18/2020.

Claims Status
2.	Based on Applicant’s Response to Restriction Requirement filed on 02/08/2022, applicant hereby elects Group I Species I Claims 1-8, without traverse, for examination.   Applicant states claims 9-20 are hereby “withdrawn”.
- Claims previously submitted 1-20 and addressed in restriction requirement.
- Claims 9-20 are withdrawn.
- Claims 1-8 are elected for consideration, examination.
- Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Information Disclosure Statement


Response to Arguments/Remarks
6.           Applicant's remarks, see page 1, filed 02/08/2022, with respect to the Response to Restriction Requirement, reflecting the claim status noted herein above electing Group I Species I Claims 1-8, and withdrawing claims 9-20, has been acknowledged.

Claim Objections (minor informalities)
7.           Claim 1, 4, 6 is/are objected to because of the following informalities:
A.	Claim 1 recites “wherein the one or more HARQ units are physical layer data units”.  When the scenario of one out of the one or more HARQ units is considered in the alternative, “one HARQ unit” in the singular case appears only clearer, when paired with a physical data unit. Therefore, it appears the claim limitation can possibly be intended to convey “wherein the one or more HARQ units” are each a physical layer data unit.  The Examiner interprets as best possible.  The applicant is requested and required to review claim 1, and correct as appropriate to better convey its objective for the claim language.

B.	Claims 4, 6 both refer to refer to “wherein assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit”.  It appears this “assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit” as recited in Claim 4 and claim 6, which ultimately depend on Claim 1, is possibly intended to refer back to the “assigning to each respective HARQ unit, based on the HARQ unit size, at least a respective portion of a media access control (MAC) layer data unit” as recited in claim 1.  If so, it is requested and required, applicant consider utilizing appropriate words such as possibly “the” in front of “assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit” in claim 4 and claim 6, in the interest of better conveying applicant’s objective. The Examiner interprets as best possible.  The applicant is requested and required to review claim 4, 6, and correct as appropriate to better convey its objective for the claim language.

Claim Rejections - 35 USC § 103
8.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that

to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

9.            Claim(s) 1, 2, 3, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over  LI et. Al (EP-1959604-A1) referenced hereafter as “LI” in view of RYU et. al. (US-20160380727-A1) referenced hereafter as “RYU”.
Regarding Claim 1. LI teaches:  A method of implementing a hybrid automatic repeat request (HARQ) process (LI – FIG.3 & ¶0047 Step 130.. determined whether the segment blocks are .. to be concatenated according to .. transmission format selected… a HARQ related information header ..appended to form an HARQ PDU; .. HARQ PDU is sent to the physical layer; ¶0049 Step 140.. physical frames..formed..processing.. HARQ PDU, sent ; ¶0050 Step 150.. a reception acknowledgement message.. returned to the transmitting side by the receiving side, ..indicate a correct reception or a wrong reception; NOTE: method implementing HARQ  ), 
comprising: generating a HARQ transmission that comprises one or more HARQ units (LI FIG. 2, FIG.3 FIG. 5, ¶0039 a data unit is segmented into a plurality of segment blocks according to a physical layer transmission format, in order to avoid retransmission of the whole data unit when a segment block is in error in the physical layer transmission.. When the physical frame concatenated after the segmentation of the data unit is in error in the physical layer transmission, it is only necessary to retrieve the corresponding segment blocks..; FIG.3 & ¶0047 Step 130..See above; ¶0049 Step 140 See above; NOTE: generating a physical frame comprising HARQ PDU (HARQ Transmission) concatenated (generating) from segments forming payloads 1..n (HARQ units) as in FIG. 2 (frame comprising header plus payloads formed by MAC-d PDU) & FIG. 5 (frame comprised of HARQ PDU formed by Header and depicted Payloads 1-n comprising concatenated L2 PDU segments)
by: determining a HARQ unit size of the one or more HARQ units (LI – FIG. 3 & ¶0044 Step .. L2 PDU is segmented by the Hybrid Automatic Repeat Request (HARQ) entity of the transmitting side according to the size of the L2 PDU and the available physical transmission format; ¶0063 PAD (Padding): Padding bits, ..added when the HARQ PDU is formed and the size of data to be transmitted is smaller than the size the transmission format permits NOTE:  segmentation size (size of HARQ unit/payload) is determined according to size of the physical frame transmission format for the HARQ PDU  where when segmentation size (size of HARQ unit/payload) is determined to be smaller than the size the transmission format permits padding is added); generating the one or more HARQ units (LI FIG. 2, FIG.3 FIG. 5, ¶0039 See above; NOTE: generating a physical frame comprising HARQ PDU (HARQ Transmission) concatenated (generating) from segments forming payloads 1..n (HARQ units) )by assigning to each respective HARQ unit, based on the HARQ unit size (LI – FIG. 3 & ¶0044; ¶0063 see above; NOTE:  segmentation size (size of HARQ unit/payload) is determined according to size of the physical frame transmission format for the HARQ PDU ), at least a respective portion of a media access control (MAC) layer data unit (LI – FIG. 2, FIG. 3, FIG. 5 & , ¶0039 see above; ¶0040.. The data unit may be a Layer 2 Protocol Data Unit (PDU); FIG.3 & ¶0047 Step 130.. See above; .. HARQ PDU is sent to the physical layer; NOTE: FIG. 5 depicts concatenated segments (payload) or HARQ units comprising L2 PDUs and FIG.2 shows the concatenated segments can be MAC PDUs); 
and generating a header for the HARQ transmission (LI – FIG. 3 & ¶0047 See above; NOTE: a HARQ related information header appended); 
and transmitting the HARQ transmission to a receiver (LI – FIG. 3 & ¶0049 See above Step 140; ¶0050 Step 150 .. a reception acknowledgement message including the segmentation identification is returned to the transmitting side by the receiving side; NOTE: HARQ Transmission comprising HARQ PDU sent to receiver which provides HARQ feedback), wherein the one or more HARQ units are physical layer data units (FIG. 3 & ¶0047: See above Step 130..segment blocks.. to be concatenated to form HARQ PDU.. sent to Physical Layer; ¶0049 Step 140.. physical frames..formed..processing.. HARQ PDU by tyransmitting side physical layer; NOTE: segments forming payloads 1..n (HARQ units) as in FIG. 2 & fig. 5 are data units or segments sent over the physical layer (physical layer data units) during transmission).  
	Assuming arguendo LI does not appear to explicitly disclose or strongly suggest: at least a respective portion of a media access control (MAC) layer data unit
RYU which also discloses: A method of implementing a hybrid automatic repeat request (HARQ) process (RYU – FIG. 10 & ¶0116 a frame retransmission procedure; ¶0124 .. block ACK 1030 used for signaling the NACK for the A-MPDU format initial data frame 1020…expressed as the term of the retransmission request block ACK; NOTE: a procedure or method for frame retransmission (process), based upon feedback requesting retransmission (HARQ) of unsuccessfully decoded MPDUs (MPDUs subject to HARQ)), 
comprising: generating a HARQ transmission (RYU – FIG. 10 & ¶0120 AP .. may transmit the data frame 1020 of the A-MPDU format to the STA; NOTE: data frame 1020)  that comprises one or more HARQ units (RYU - FIG. 5 & ¶0062 A-MPDU 550 …constituted by one or more A-MPDU subframes..each A-MPDU subframe …include an MPDU delimiter and the MPDU..MPDU delimiter ..used to determine whether an error occurs in the A-MPDU subframes constituting the A-MPDU; RYU – FIG. 10 & ¶0120 (ln 1-5) AP .. may transmit the data frame 1020 of the A-MPDU format to the STA; ¶0123 (ln 1-4, 11-14).. received A-MPDU format initial data frame 1020 may include MPDU#1, MPDU#2, MPDU#3, and MPDU#4.. block ACK frame .. used for signaling the NACK for at least one MPDU included in the received A-MPDU format initial data frame 1020; ¶0124 see above; NOTE: Frame or transmission comprising MPDUs 1 - 4 where Block ack feedback used to request retransmission of unsuccessfully received MPDUs or MPDU’s comprised within AMPDU subframes - HARQ units) by: 
determining a HARQ unit size of the one or more HARQ units (RYU – FIG. 5 depicts each AMPDU subframe comprising the MPDU and delimiter to also contain padding; NOTE: each AMPDU subframe comprising an MPDU or HARQ unit is pre-determined to have a fixed size); 
furthermore (RYU) discloses: generating the one or more HARQ units by assigning to each respective HARQ unit, at least a respective portion of a media access control (MAC) layer data unit (RYU – FIG. 10 & ¶0120 See above AMPDU format frame; FIG. 5 & ¶0062 See above; NOTE: Each AMPDU frame generated for transmittal comprises AMPDU subframes (generating one or more HARQ Units) which each comprise (assigning to each HARQ unit) one MPDU - MAC protocol data unit); 
and generating a header for the HARQ transmission (RYU - FIG. 5 Depicts PHYHDR; FIG. 11 & ¶0120 a frame retransmission procedure; ¶0121 frame is a single MPDU; ¶0123 PLCP header of the PPDU 1100 transferring the initial data frame ; ¶0060 view illustrating A-MPDU: NOTE: depicted PHYHDR – PHY Header of PLCP header generated or attached to AMPDU frame comprising HARQ units ); 
and transmitting the HARQ transmission to a receiver (RYU FIG. 10 & ¶0120 See above; FIG. 11 & ¶0122 receive the initial data frame from the AP; NOTE: Frame in AMPDU format or transmitted to receiver STA), wherein the one or more HARQ units are physical layer data units (RYU – FIG. 5 depicts AMPDU format frame comprise PDSU (Physical Service Data Unit); ¶0061 one A-MPDU 550 below the MAC layer; NOTE: AMPDU subframes or HARQ units are data units transmitted in the physical layer).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI with the teachings of RYU, since it enables increased data transmission efficiency in a wireless LAN through hybrid automatic retransmit quest (HARQ) based retransmission, to counter transmission frame failures due to a low signal to noise ratio (SINR (RYU ¶0013).

Regarding Claim 2. LI in view of RYU teaches: The method of claim 1, 
 wherein the HARQ transmission comprises no more than one HARQ unit (LI – FIG. 5 &  ¶0045  The segmentation includes at least one segmentation, includes also zero segmentation (i.e. no segmentation); ¶0046 Step 120 a segmentation property field (i.e. the segment block header information) is appended and stored after segmentation for each segment block; NOTE: Segmentation block could number 1-n or the HARQ PDU frame transmission can comprise at least 1 segment block or HARQ unit).  
furthermore RYU discloses: wherein the HARQ transmission comprises no more than one HARQ unit (RYU – FIG. 5 ¶0062  A-MPDU 550 may be constituted by one or more A-MPDU subframes; FIG. 11 & ¶0134.. when the frame is a single MPDU; NOTE: the frame or transmission comprises one subframe or HARQ unit )

Regarding Claim 3. LI in view of RYU teaches: The method of claim 1, 
furthermore LI discloses: wherein the HARQ transmission comprises a plurality of HARQ units (FIG. 5 &  ¶0045  See above; ¶0046; NOTE: FIG. 5 depicts a Physical frame comprising a HARQ PDU  with 1-n payload (HARQ unit) segment blocks).  
furthermore RYU also discloses: wherein the HARQ transmission comprises a plurality of HARQ units (RYU - FIG. 5 & ¶0062 See claim 1; RYU – FIG. 10 & ¶0120 (ln 1-5)See claim1 ; ¶0123 (ln 1-4, 11-14).. See claim 1; ¶0124 See claim 1; NOTE: Frame or transmission comprising MPDUs 1 - 4 where Block ack feedback used to request retransmission of unsuccessfully received MPDUs or MPDU’s comprised within AMPDU subframes - HARQ units  as depicted by 1 to N MPDU Subframes in FIG. 5 ).

Regarding Claim 7. LI in view of RYU teaches: The method of claim 1,
furthermore RYU discloses: wherein determining the HARQ unit size comprises selecting the HARQ unit size from a set of pre-determined HARQ unit sizes (RYU – See claim 1 FIG. 5 depicts each AMPDU subframe comprising the MPDU and delimiter to also contain padding; NOTE: each AMPDU subframe comprising an MPDU or HARQ unit is pre-determined to have a fixed size).  

Regarding Claim 8. LI in view of RYU teaches: The method of claim 7, 
furthermore LI discloses wherein the header for the HARQ transmission includes an indication of the selected HARQ unit size (LI FIG.2 & ¶0011 e length of the Sequence Numbers for the Acknowledgement Mode is 12 bits ; ¶0012 … after MAC data headers are added to the RLC PDUs by the MAC-d entity and MAC-d PDU are formed, they are concatenated by the MAC-hs/MAC-e entity, and a data header is added to form a physical frame… data flow and format are shown in figure 2, the parameters therein are explained in table 1; NOTE: FIG. 2 depicts the formation of a Physical frame (HARQ Transmission) comprising payloads with MPDUs (HARQ units) with a header comprising TSN (acknowledgement mode sequence numbers for retransmission - HARQ), and the header further comprising SID – length of MAC-pdu (Size of MAC PDU for payload or of HARQ unit)) ).

10.            Claim(s) 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over  LI in view of RYU further in view of Ding et. al. (US-20160100421-A1) referenced hereafter as “Ding”.

Regarding Claim 4. LI in view of RYU teaches:The method of claim 3, 
furthermore LI also discloses: assigning to each respective HARQ unit (LI – FIG. 3 & ¶0044; ¶0063 See claim 1; NOTE:  HARQ PDU is formed from Segment Blocks Payloads (HARQ units assigned) via segmentation of L2 PDU segmentation size (size of HARQ unit/payload) is determined according to size of the physical frame transmission format for the HARQ PDU) at least a respective portion of a MAC layer data unit (LI – FIG. 2, FIG. 3, FIG. 5 & , ¶0039 See claim1 ; ¶0040See claim 1; FIG.3 & ¶0047 Step 130..See Claim 1;NOTE: FIG. 5 depicts concatenated segment blocks (payload) or HARQ units comprising L2 PDUs and FIG.2 shows the concatenated segments can be a MAC PDUs)
furthermore RYU also discloses: assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit (RYU – FIG. 10 & ¶0120 See claim 1; FIG. 5 & ¶0062 See Claim 1; NOTE: Each AMPDU frame generated for transmittal comprises AMPDU subframes (generating one or more HARQ Units) which each comprise (assigning to each HARQ unit) one MPDU - MAC protocol data unit)
LI in view of RYU does not appear to explicitly disclose or strongly suggest: wherein assigning comprises: determining a remaining amount of room for a first unit of plurality of units based on the unit size and based on any MAC layer data units already assigned to the first unit; determining, based on the remaining amount of room, that a complete next MAC layer data unit will not fit in the first unit; fragmenting, responsive to the determining that the complete next MAC layer data unit will not fit in the first unit, the next MAC layer data unit into at least a first portion of the next MAC layer data unit and a second portion of the next MAC layer data unit, wherein the first portion of the next MAC layer data unit is sized based on the remaining amount of room for the first unit; assigning, to the first unit, the first portion of the next MAC layer data unit; and assigning, to a second unit, the second portion of the next MAC layer data unit.
Ding discloses: wherein assigning comprises: determining a remaining amount of room for a first unit of plurality of units based on the unit size and based on any MAC layer data units already assigned to the first unit (Ding – FIG. 3 & ¶0060 (ln 1-12).. data fragmentation logic 118 may pack (or include) one or more MSDUs and a fragment of a different MSDU in a PPDU for transmission during a corresponding TX_OP. For example, the first TX_OP may have a size x. The data fragmentation logic 118 may determine that the size of the first MSDU 302 does not exceed x and may generate (or form) a first MPDU 308 (MPDU_1) based on the first MSDU 302, such as the first MPDU 308 may include a MAC header and the first MSDU 302. The data fragmentation logic 118 may determine a remainder of the TX_OP, such as by computing a difference between x and the size of the first MPDU 308; NOTE: fragmentation logic determines a remainder of the TX_OP PPDU (first unit) by determining difference between x (size of first unit) and size of first MPDU (size of MAC layer data unit) formed within APDU assigned to TX_OP (first unit)); 
determining, based on the remaining amount of room, that a complete next MAC layer data unit will not fit in the first unit (Ding - ¶0060 (ln 16-18) When the size of the next MSDU to be packed exceeds the size of the remainder of TX_OP, the data fragmentation logic 118 may fragment the next MSDU;NOTE: when next MDSU (MAC data unit - 304) to be packed into TX_OP (first unit) does not fit ); 
fragmenting (Ding – FIG. 3 ¶0060 (ln 16-18)  See above may fragment the next MSDU; NOTE fragment), responsive to the determining that the complete next MAC layer data unit will not fit in the first unit (Ding - ¶0060 (ln 16-18)See above), the next MAC layer data unit into at least a first portion of the next MAC layer data unit and a second portion of the next MAC layer data unit, wherein the first portion of the next MAC layer data unit is sized based on the remaining amount of room for the first unit (Ding – FIG. 3 ¶0060 (ln 18-29)  the second MSDU 304 may be divided such that a size of a first fragment of the second MSDU 304 does not exceed the size of the remainder of the first TX_OP. A second MPDU 310 (MPDU_2.1) may be generated (or formed) based on the first fragment of the second MSDU 304 (such as the second MPDU 310 may include a MAC header and the first fragment of the second MSDU). The first MPDU 308 and the second MPDU 310 may be aggregated together to form a first A-MPDU (A_MPDU_1); NOTE: a first fragment of the second MSDU (a first portion of the next MAC data unit) and a second fragment of the second MSDU (a second portion of the next MAC data unit) created and the first fragment is sized to not exceed and pack the TX_OP (first unit) ); 
assigning, to the first unit, the first portion of the next MAC layer data unit (Ding – FIG. 3 ¶0060 (ln 18-29)..See above The first MPDU 308 and the second MPDU 310 may be aggregated together to form a first A-MPDU; NOTE: MPDU 310 ( a first fragment of the second MSDU (a first portion of the next MAC data unit) aggregated (assigned)  into TX-OP (first unit)); and assigning, to a second unit, the second portion of the next MAC layer data unit (Ding – FIG.3 & ¶0061.. a third MPDU 312 (MPDU_2.2) may be generated (or formed) based on a second fragment of the second MSDU 304… he third MPDU 312 and the fourth MPDU 314 may be aggregated together to form a second A-MPDU (A_MPDU_2); NOTE: a second fragment of the second MSDU 304 (a second portion of the next MAC data unit) assigned to a second A-MPDU (A_MPDU_2)TX_OP (a second unit) ).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LI in view of RYU with the teachings of Ding, since it enables data to be fragmented into multiple data fragments for transmission during multiple TX_Ops, where a data fragment having a smaller size than the entirety of the data may be transmitted when a size of the data exceeds a size of an associated TX_OP, and one or more other fragments of the data may be transmitted during subsequent TX_OPs to complete transmission, allowing the use a TX_OP having a size smaller than the size of the UL data to transmit a data fragment instead of “wasting” the UL TX_OP, and reducing unused (or wasted) TX_Ops and reducing latency and increasing efficiency of the communication system (Ding ¶0013).

Regarding Claim 5. LI in view of RYU and Ding teaches:The method of claim 4, 
furthermore Ding Discloses: further comprising assigning, to the first HARQ unit, an unfragmented MAC data unit prior to determining the remaining amount of room for the first HARQ unit (Ding FIG. 3 & ¶0060 (ln 1-12).. data fragmentation logic 118 may pack (or include) one or more MSDUs and a fragment of a different MSDU in a PPDU for transmission during a corresponding TX_OP. For example, the first TX_OP may have a size x. The data fragmentation logic 118 may determine that the size of the first MSDU 302 does not exceed x and may generate (or form) a first MPDU 308 (MPDU_1) based on the first MSDU 302, such as the first MPDU 308 may include a MAC header and the first MSDU 302; FIG.5 & ¶0068  method 500 of performing fragmentation of UL data; NOTE: first MDSU 302 is smaller and not fragmented and assigned to AMPDU_1 prior to second MDSU 304 which is fragmented, such as in FIG. 5 Step 506 check first whether determined Size of MNSDU fits in PPDU then if not fragment).

Regarding Claim 6. LI in view of RYU teaches: The method of claim 1, 
furthermore LI Discloses: wherein assigning to each respective HARQ unit at least a respective portion of a MAC layer data unit comprises: determining, based on the HARQ unit size, a highest integer number of MAC layer data units that will fit in the HARQ unit; assigning the highest integer number of MAC layer data units to each respective HARQ unit such that a remainder portion of the HARQ unit is not filled by the determined highest integer number of MAC layer data units; and assigning padding to each respective HARQ unit to fill the remainder portion of the HARQ unit (LI – FIG.2, &  ¶0012 When the RLC SDU is segmented, padding bits are appended to a data block if the size of the data block after segmentation is smaller than the size of PDU, in order to ensure that the size of PDU is constant; NOTE: In  FIG. 2 when the each of the payloads 1-n comprising each MAC-d PDU is configured, the RLC SDU/MAC-Sdu are padded to a preconfigured MAC-PDU payload size (HARQ unit), therefore based upon the preconfigured HARQ unit size, the highest integer number 1 of MAC layer units is also prior determined, and the highest integer number 1 of MAC SDU data units when smaller in size than the MAC-d PDU/payload size - the remaining unfilled portion does not comprise any portions of more than 1 MAC-SDUs, and is filled with padding bits) ,
Assuming Arguendo LI in view of RYU does not appear to explicitly disclose or strongly suggest: assigning the highest integer number of MAC layer data units to each respective unit such that a remainder portion of the unit is not filled by the determined highest integer number of MAC layer data units;
 assigning to each respective unit at least a respective portion of a MAC layer data unit (Ding – FIG. 3 & ¶0060 (ln 1-12).. data fragmentation logic 118 may pack (or include) one or more MSDUs and a fragment of a different MSDU in a PPDU for transmission during a corresponding TX_OP; NOTE: Assign MAC SDUs or a respective portion of a MAC SDU to a PPDU TX_OP or A_MPDU_1 (respective unit));
furthermore (Ding )discloses: wherein assigning, comprises: determining, based on the unit size, a highest integer number of MAC layer data units that will fit in the unit(Ding – FIG. 3 & ¶0060 (ln 1-18) See above.... the first TX_OP may have a size x. The data fragmentation logic 118 may determine that the size of the first MSDU 302 does not exceed x and may generate (or form) a first MPDU 308 (MPDU_1.. include a MAC header and the first MSDU 302. .. may determine a remainder of the TX_OP, ..by computing a difference between x and the size of the first MPDU 308. When a size of a next MSDU to be packed does not exceed a size of the remainder of the TX_OP, the next MSDU may be packed into an MPDU, and the size of the remainder of the TX_OP may be updated. When the size of the next MSDU to be packed exceeds the size of the remainder of TX_OP, the data fragmentation logic 118 may fragment the next MSDU; NOTE: fragmentation logic determine size of first MPDU to fit unit, and further additional MPDUs based upon MSDU size up to the maximum integer number of MPDU/MSDUs that do not exceed the unit size); 
assigning the highest integer number of MAC layer data units to each respective unit such that a remainder portion of the HARQ unit is not filled by the determined highest integer number of MAC layer data units (Ding – FIG. 3 & ¶0060 (ln 1-18) see above; NOTE: fragmentation logic determines size of first MPDU and assigns to fit unit size, and further assigns additional MPDUs based upon MSDU/MPDU size up to the maximum integer number of MPDU/MSDUs  that do not exceed the unit size, where the logic fragments MPDU/MSDUs with sizes that exceed the remaining unit size, and the remaining unit space is not filled by the maximum unfragmented or integer number of MPDUs/MSDUs); 
(Ding ¶0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        



02/24/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414